

112 S1926 ES: Homeowner Flood Insurance Affordability Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 1926IN THE SENATE OF THE UNITED STATESAN ACTTo delay the implementation of certain provisions of the Biggert-Waters Flood Insurance Reform Act of 2012 and to reform the National Association of Registered Agents and Brokers, and for other purposes.1.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Table of contents.TITLE I—Homeowner Flood Insurance Affordability ActSec. 101. Short title.Sec. 102. Definitions.Sec. 103. Delayed implementation of flood insurance rate increases; draft affordability framework.Sec. 104. Affordability study and report.Sec. 105. Affordability study funding.Sec. 106. Funds to reimburse homeowners for successful map appeals.Sec. 107. Flood protection systems.Sec. 108. Treatment of floodproofed residential basements.Sec. 109. Designation of flood insurance advocate.Sec. 110. Exceptions to escrow requirement for flood insurance payments.Sec. 111. Monthly installment payments for premiums.Sec. 112. Accounting for flood mitigation activities in estimates of premium rates.Sec. 113. Home improvement fairness.Sec. 114. Study of voluntary community-based flood insurance options.Sec. 115. Exemption from fees for certain map change requests.Sec. 116. Flood mitigation methods for urban buildings.TITLE II—National Association of Registered Agents and BrokersSec. 201. Short Title.Sec. 202. Reestablishment of the National Association of Registered Agents and Brokers.IHomeowner Flood Insurance Affordability Act101.Short titleThis title may be cited as the Homeowner Flood Insurance Affordability Act of 2014.102.DefinitionsAs used in this title, the following definitions shall apply:(1)Adjusted base flood elevationFor purposes of rating a floodproofed covered structure, the term adjusted base flood elevation means the base flood elevation for a covered structure on the applicable effective flood insurance rate map, plus 1 foot.(2)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.(3)Affordability studyThe term affordability study means the study required under section 100236 of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 957).(4)Applicable flood plain management measuresThe term applicable flood plain management measures means flood plain management measures adopted by a community under section 60.3(c) of title 44, Code of Federal Regulations.(5)Covered structureThe term covered structure means a residential structure—(A)that is located in a community that has adopted flood plain management measures that are approved by the Federal Emergency Management Agency and that satisfy the requirements for an exception for floodproofed residential basements under section 60.6(c) of title 44, Code of Federal Regulations; and(B)that was built in compliance with the applicable flood plain management measures.(6)Draft affordability frameworkThe term draft affordability framework means the draft programmatic and regulatory framework required to be prepared by the Administrator and submitted to Congress under section 103(d) addressing the issues of affordability of flood insurance sold under the National Flood Insurance Program, including issues identified in the affordability study.(7)Floodproofed elevationThe term floodproofed elevation means the height of floodproofing on a covered structure, as identified on the Residential Basement Floodproofing Certificate for the covered structure.(8)National Flood Insurance ProgramThe term National Flood Insurance Program means the program established under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).103.Delayed implementation of flood insurance rate increases; draft affordability framework(a)Delayed implementation of flood insurance rate increases(1)Grandfathered propertiesBeginning on the date of enactment of this Act, the Administrator may not implement section 1308(h) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(h)).(2)Pre-firm propertiesBeginning on the date of enactment of this Act, the Administrator may not implement—(A)section 1307(g)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(g)(1)); or(B)section 1307(g)(3) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(g)(3)) with respect to any policy described in that section, provided that the decision of the policy holder to permit a lapse in flood insurance coverage was as a result of the property covered by the policy no longer being required to retain such coverage.(3)ExpirationThe prohibitions set forth under paragraphs (1) and (2) shall expire 6 months after the later of—(A)the date on which the Administrator proposes the draft affordability framework; or(B)the date on which the Administrator certifies in writing to Congress that the Federal Emergency Management Agency has implemented a flood mapping approach that, when applied, results in technically credible flood hazard data in all areas where Flood Insurance Rate Maps are prepared or updated.(b)Property sale trigger(1)In generalSection 1307(g)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(g)(2)) is amended to read as follows:(2)any property purchased after the expiration of the 6-month period set forth under section 103(a)(3) of the Homeowner Flood Insurance Affordability Act of 2014;.(2)Protection of subsidy for properties purchased on or before expiration dateNotwithstanding paragraph (1) or (3) of section 1307(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(g)(1) and (3)), the Administrator may not reduce the risk premium rate subsidy for flood insurance for a property purchased on or before the expiration of the 6-month period set forth under subsection (a)(3) of this section based on the fact that—(A)the property was not insured by the flood insurance program as of the date of enactment of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 916); or(B)on or before the expiration of that 6-month period, the policy for the property had lapsed in coverage as a result of the deliberate choice of the policy holder, provided that the decision of the policy holder to permit a lapse in coverage was as a result of the property no longer being required to retain such coverage.(c)Treatment of pre-FIRM propertiesBeginning on the date of enactment of this Act and ending upon the expiration of the 6-month period set forth under subsection (a)(3), the Administrator shall restore the risk premium rate subsidies for flood insurance estimated under section 1307(a)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(2)) for any property—(1)with respect to which the Administrator may not, under subsection (a)(2)(A) of this section, implement section 1307(g)(1) of the National Flood Insurance Act of 1968;(2)with respect to which the Administrator may not, under subsection (a)(2)(B) of this section, implement section 1307(g)(3) of the National Flood Insurance Act of 1968; or(3)described in section 1307(g)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(g)(2)), as in effect on the day before the date of enactment of this Act.(d)Draft affordability framework(1)In generalThe Administrator shall prepare a draft affordability framework that proposes to address, via programmatic and regulatory changes, the issues of affordability of flood insurance sold under the National Flood Insurance Program, including issues identified in the affordability study.(2)CriteriaIn carrying out the requirements under paragraph (1), the Administrator shall consider the following criteria:(A)Accurate communication to consumers of the flood risk associated with their property.(B)Targeted assistance to flood insurance policy holders based on their financial ability to continue to participate in the National Flood Insurance Program.(C)Individual or community actions to mitigate the risk of flood or lower the cost of flood insurance.(D)The impact of increases in risk premium rates on participation in the National Flood Insurance Program.(E)The impact flood insurance rate map updates have on the affordability of flood insurance.(3)Deadline for submissionNot later than 18 months after the date on which the Administrator submits the affordability study, the Administrator shall submit to the full Committee on Banking, Housing, and Urban Affairs and the full Committee on Appropriations of the Senate and the full Committee on Financial Services and the full Committee on Appropriations of the House of Representatives the draft affordability framework.(e)Interagency agreementsThe Administrator may enter into an agreement with another Federal agency to—(1)complete the affordability study; or(2)prepare the draft affordability framework.(f)Clear communicationsThe Administrator shall clearly communicate full flood risk determinations to individual property owners regardless of whether their premium rates are full actuarial rates.(g)Rule of constructionNothing in this section shall be construed to provide the Administrator with the authority to provide assistance to homeowners based on affordability that was not available prior to the enactment of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 916).(h)Disclosure(1)Change in rates under Biggert-WatersNot later than the date that is 6 months before the date on which any change in risk premium rates for flood insurance coverage under the National Flood Insurance Program resulting from the amendment made by section 100207 of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 919) is implemented, the Administrator shall make publicly available the rate tables and underwriting guidelines that provide the basis for the change.(2)Change in rates under this ActNot later than the date that is 6 months before the date on which any change in risk premium rates for flood insurance coverage under the National Flood Insurance Program resulting from this Act or any amendment made by this Act is implemented, the Administrator shall make publicly available the rate tables and underwriting guidelines that provide the basis for the change.(3)Report on policy and claims data(A)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to Congress a report on the feasibility of—(i)releasing property-level policy and claims data for flood insurance coverage under the National Flood Insurance Program; and(ii)establishing guidelines for releasing property-level policy and claims data for flood insurance coverage under the National Flood Insurance Program in accordance with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974).(B)ContentsThe report submitted under subparagraph (A) shall include—(i)an analysis and assessment of how releasing property-level policy and claims data for flood insurance coverage under the National Flood Insurance Program will aid policy holders and insurers to understand how the Administration determines actuarial premium rates and assesses flood risks; and(ii)recommendations for protecting personal information in accordance with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974).104.Affordability study and reportNotwithstanding the deadline under section 100236(c) of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 957), not later than 2 years after the date of enactment of this Act, the Administrator shall submit to the full Committee on Banking, Housing, and Urban Affairs and the full Committee on Appropriations of the Senate and the full Committee on Financial Services and the full Committee on Appropriations of the House of Representatives the affordability study and report required under such section.105.Affordability study fundingSection 100236(d) of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 957) is amended by striking not more than $750,000 and inserting such amounts as may be necessary.106.Funds to reimburse homeowners for successful map appeals(a)In generalSection 1363(f) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104(f)) is amended—(1)in the first sentence, by inserting after as the case may be, the following: or, in the case of an appeal that is resolved by submission of conflicting data to the Scientific Resolution Panel provided for in section 1363A, the community,; and(2)by striking the second sentence and inserting the following: The Administrator may use such amounts from the National Flood Insurance Fund established under section 1310 as may be necessary to carry out this subsection..(b)Conforming amendmentSection 1310(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4017(a)) is amended—(1)in paragraph (6), by striking and at the end;(2)in paragraph (7), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(8)for carrying out section 1363(f)..107.Flood protection systems(a)Adequate progress on construction of flood protection systemsSection 1307(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(e)) is amended—(1)in the first sentence, by inserting or reconstruction after construction;(2)by striking the second sentence and inserting the following: The Administrator shall find that adequate progress on the construction or reconstruction of a flood protection system, based on the present value of the completed flood protection system, has been made only if (1) 100 percent of the cost of the system has been authorized, (2) at least 60 percent of the cost of the system has been appropriated, (3) at least 50 percent of the cost of the system has been expended, and (4) the system is at least 50 percent completed.; and(3)by adding at the end the following: Notwithstanding any other provision of law, in determining whether a community has made adequate progress on the construction, reconstruction, or improvement of a flood protection system, the Administrator shall consider all sources of funding, including Federal, State, and local funds..(b)Communities restoring disaccredited flood protection systemsSection 1307(f) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(f)) is amended by striking the first sentence and inserting the following: Notwithstanding any other provision of law, this subsection shall apply to riverine and coastal levees that are located in a community which has been determined by the Administrator of the Federal Emergency Management Agency to be in the process of restoring flood protection afforded by a flood protection system that had been previously accredited on a Flood Insurance Rate Map as providing 100-year frequency flood protection but no longer does so, and shall apply without regard to the level of Federal funding of or participation in the construction, reconstruction, or improvement of the flood protection system..108.Treatment of floodproofed residential basementsIn implementing section 1308(h) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(h)), the Administrator shall rate a covered structure using the elevation difference between the floodproofed elevation of the covered structure and the adjusted base flood elevation of the covered structure.109.Designation of flood insurance advocate(a)In generalThe Administrator shall designate a Flood Insurance Advocate to advocate for the fair treatment of policy holders under the National Flood Insurance Program and property owners in the mapping of flood hazards, the identification of risks from flood, and the implementation of measures to minimize the risk of flood.(b)Duties and responsibilitiesThe duties and responsibilities of the Flood Insurance Advocate designated under subsection (a) shall be to—(1)educate property owners and policyholders under the National Flood Insurance Program on—(A)individual flood risks;(B)flood mitigation;(C)measures to reduce flood insurance rates through effective mitigation; and(D)the flood insurance rate map review and amendment process;(2)assist policy holders under the National Flood Insurance Program and property owners to understand the procedural requirements related to appealing preliminary flood insurance rate maps and implementing measures to mitigate evolving flood risks;(3)assist in the development of regional capacity to respond to individual constituent concerns about flood insurance rate map amendments and revisions;(4)coordinate outreach and education with local officials and community leaders in areas impacted by proposed flood insurance rate map amendments and revisions; and(5)aid potential policy holders under the National Flood Insurance Program in obtaining and verifying accurate and reliable flood insurance rate information when purchasing or renewing a flood insurance policy.(c)Authorization of appropriationsThere are authorized to be appropriated for each fiscal year such sums as may be necessary to carry out the duties and responsibilities of the Flood Insurance Advocate.110.Exceptions to escrow requirement for flood insurance payments(a)In generalSection 102(d)(1) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(d)(1)) is amended—(1)in subparagraph (A), in the second sentence, by striking subparagraph (C) and inserting subparagraph (B); and(2)in subparagraph (B)—(A)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and adjusting the margins accordingly;(B)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;(C)in the matter preceding subclause (I), as redesignated by subparagraph (B), by striking (A) or (B), if— and inserting the following: “(A)—(i)if—;(D)by striking the period at the end and inserting ; or; and(E)by adding at the end the following(ii)in the case of a loan that—(I)is in a junior or subordinate position to a senior lien secured by the same residential improved real estate or mobile home for which flood insurance is being provided  at the time of the origination of the loan;(II)is secured by residential improved real estate or a mobile home that is part of a condominium,  cooperative, or  other project development, if the residential improved real estate or mobile home is covered by a flood insurance policy that—(aa)meets the requirements that the regulated lending institution is required to enforce under subsection (b)(1);(bb)is provided by the condominium association, cooperative, homeowners association, or other applicable group; and(cc)the premium for which is paid by the condominium association, cooperative, homeowners association, or other applicable group as a common expense;(III)is secured by residential improved real estate or a mobile home that is used as collateral for a business purpose;(IV)is a home equity line of credit;(V)is a nonperforming loan; or(VI)has a term of not longer than 12 months..(b)Applicability(1)In general(A)Required applicationThe amendments to section 102(d)(1) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(d)(1)) made by section 100209(a) of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 920) and by subsection (a) of this section shall apply to any loan that is originated, refinanced, increased, extended, or renewed on or after January 1, 2016.(B)Optional application(i)DefinitionsIn this subparagraph—(I)the terms Federal entity for lending regulation, improved real estate, regulated lending institution, and servicer have the meanings given the terms in section 3 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4003);(II)the term outstanding loan means a loan that—(aa)is outstanding as of January 1, 2016;(bb)is not subject to the requirement to escrow premiums and fees for flood insurance under section 102(d)(1) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(d)(1)) as in effect on July 5, 2012; and(cc)would, if the loan had been originated, refinanced, increased, extended, or renewed on or after January 1, 2016, be subject to the requirements under section 102(d)(1)(A) of the Flood Disaster Protection Act of 1973, as amended; and(III)the term section 102(d)(1)(A) of the Flood Disaster Protection Act of 1973, as amended means section 102(d)(1)(A) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(d)(1)(A)), as amended by—(aa)section 100209(a) of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 920); and(bb)subsection (a) of this section.(ii)Option to escrow flood insurance paymentsEach Federal entity for lending regulation  (after consultation and coordination with the Federal Financial Institutions Examination Council) shall, by regulation, direct that each regulated lending institution or servicer of an outstanding loan  shall offer and make available to a borrower the option to have the borrower's payment of premiums and fees for flood insurance under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), including the escrow of such payments, be treated in the same manner provided under section 102(d)(1)(A) of the Flood Disaster Protection Act of 1973, as amended.(2)Repeal of 2-year delay on applicabilitySubsection (b) of section 100209 of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 920) is repealed.(3)Rule of constructionNothing in this section or the amendments made by this section shall be construed to supersede, during the period beginning on July 6, 2012 and ending on December 31, 2015, the requirements under section 102(d)(1) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(d)(1)), as in effect on July 5, 2012.111.Monthly installment payments for premiumsSection 1308(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(g)) is amended by striking either annually or in more frequent installments and inserting annually, monthly, or in other installments that are more frequent than annually.112.Accounting for flood mitigation activities in estimates of premium ratesSection 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)) is amended by amending subparagraph (A) to read as follows:(A)based on consideration of—(i)the risk involved and accepted actuarial principles; and(ii)the flood mitigation activities that an owner or lessee has undertaken on a property, including differences in the risk involved due to land use measures, floodproofing, flood forecasting, and similar measures,.113.Home improvement fairnessSection 1307(a)(2)(E)(ii) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(2)(E)(ii)) is amended by striking 30 percent and inserting 50 percent.114.Study of voluntary community-based flood insurance options(a)Study(1)Study requiredThe Administrator shall conduct a study to assess options, methods, and strategies for making available voluntary community-based flood insurance policies through the National Flood Insurance Program.(2)ConsiderationsThe study conducted under paragraph (1) shall—(A)take into consideration and analyze how voluntary community-based flood insurance policies—(i)would affect communities having varying economic bases, geographic locations, flood hazard characteristics or classifications, and flood management approaches; and(ii)could satisfy the applicable requirements under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a); and(B)evaluate the advisability of making available voluntary community-based flood insurance policies to communities, subdivisions of communities, and areas of residual risk.(3)ConsultationIn conducting the study required under paragraph (1), the Administrator may consult with the Comptroller General of the United States, as the Administrator determines is appropriate.(b)Report by the Administrator(1)Report requiredNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that contains the results and conclusions of the study conducted under subsection (a).(2)ContentsThe report submitted under paragraph (1) shall include recommendations for—(A)the best manner to incorporate voluntary community-based flood insurance policies into the National Flood Insurance Program; and(B)a strategy to implement voluntary community-based flood insurance policies that would encourage communities to undertake flood mitigation activities, including the construction, reconstruction, or improvement of levees, dams, or other flood control structures.(c)Report by Comptroller GeneralNot later than 6 months after the date on which the Administrator submits the report required under subsection (b), the Comptroller General of the United States shall—(1)review the report submitted by the Administrator; and(2)submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that contains—(A)an analysis of the report submitted by the Administrator;(B)any comments or recommendations of the Comptroller General relating to the report submitted by the Administrator; and(C)any other recommendations of the Comptroller General relating to community-based flood insurance policies.115.Exemption from fees for certain map change requestsNotwithstanding any other provision of law, a requester shall be exempt from submitting a review or processing fee for a request for a flood insurance rate map change based on a habitat restoration project that is funded in whole or in part with Federal or State funds, including  dam removal, culvert redesign or installation, or the installation of fish passage.116.Flood mitigation methods for urban buildings(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall issue guidelines for property owners that—(1)provide alternative methods of mitigation, other than building elevation, to reduce flood risk to urban residential buildings that cannot be elevated due to their structural characteristics, including—(A)types of building materials; and(B)types of floodproofing; and(2)inform property owners about how the implementation of mitigation methods described in paragraph (1) may affect risk premium rates for flood insurance coverage under the National Flood Insurance Program.(b)Calculation of risk premium ratesIn calculating the risk premium rate charged for flood insurance for a property under section 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015), the Administrator shall take into account the implementation of any mitigation method identified by the Administrator in the guidance issued under subsection (a) of this section.IINational Association of Registered Agents and Brokers201.Short TitleThis title may be cited as the
		National Association of Registered Agents and Brokers Reform Act of 2014.202.Reestablishment of the
		National Association of Registered Agents and Brokers(a)In
		generalSubtitle C of title
		III of the Gramm-Leach-Bliley Act (15 U.S.C. 6751 et seq.) is amended to read
		as follows:CNational Association of
		  Registered Agents and Brokers321.National Association
		  of Registered Agents and Brokers(a)EstablishmentThere
		  is established the National Association of Registered Agents and Brokers
		  (referred to in this subtitle as the Association).(b)StatusThe
		  Association shall—(1)be a nonprofit
		  corporation;(2)not be an agent or
		  instrumentality of the Federal Government;(3)be an independent
		  organization that may not be merged with or into any other private or public
		  entity; and(4)except as otherwise
		  provided in this subtitle, be subject to, and have all the powers conferred
		  upon, a nonprofit corporation by the District of Columbia Nonprofit Corporation
		  Act (D.C. Code, sec. 29–301.01 et seq.) or any successor thereto.322.PurposeThe purpose of the Association shall be to
		  provide a mechanism through which licensing, continuing education, and other
		  nonresident insurance producer qualification requirements and conditions may be
		  adopted and applied on a multi-state basis without affecting the laws, rules,
		  and regulations, and preserving the rights of a State, pertaining to—(1)licensing, continuing
		  education, and other qualification requirements of insurance producers that are
		  not members of the Association;(2)resident or nonresident
		  insurance producer appointment requirements;(3)supervising and
		  disciplining resident and nonresident insurance producers;(4)establishing licensing
		  fees for resident and nonresident insurance producers so that there is no loss
		  of insurance producer licensing revenue to the State; and(5)prescribing and enforcing
		  laws and regulations regulating the conduct of resident and nonresident
		  insurance producers.323.Membership(a)Eligibility(1)In
		  generalAny insurance producer licensed in its home State shall,
		  subject to paragraphs (2) and (4), be eligible to become a member of the
		  Association.(2)Ineligibility for
		  suspension or revocation of licenseSubject to paragraph (3), an
		  insurance producer is not eligible to become a member of the Association if a
		  State insurance regulator has suspended or revoked the insurance license of the
		  insurance producer in that State.(3)Resumption of
		  eligibilityParagraph (2) shall cease to apply to any insurance
		  producer if—(A)the State insurance
		  regulator reissues or renews the license of the insurance producer in the State
		  in which the license was suspended or revoked, or otherwise terminates or
		  vacates the suspension or revocation; or(B)the suspension or
		  revocation expires or is subsequently overturned by a court of competent
		  jurisdiction.(4)Criminal history record
		  check required(A)In
		  generalAn insurance producer who is an individual shall not be
		  eligible to become a member of the Association unless the insurance producer
		  has undergone a criminal history record check that complies with regulations
		  prescribed by the Attorney General of the United States under subparagraph
		  (K).(B)Criminal history record
		  check requested by home StateAn insurance producer who is
		  licensed in a State and who has undergone a criminal history record check
		  during the 2-year period preceding the date of submission of an application to
		  become a member of the Association, in compliance with a requirement to undergo
		  such criminal history record check as a condition for such licensure in the
		  State, shall be deemed to have undergone a criminal history record check for
		  purposes of subparagraph (A).(C)Criminal history record
		  check requested by Association(i)In
		  generalThe Association shall, upon request by an insurance
		  producer licensed in a State, submit identification information obtained from
		  the insurance producer, and a request for a criminal history record check of
		  the insurance producer, to the Federal Bureau of Investigation.(ii)ProceduresThe
		  board of directors of the Association (referred to in this subtitle as the
		  Board) shall prescribe procedures for obtaining and utilizing
		  identification information and criminal history record information, including
		  the establishment of reasonable fees required to perform a criminal history
		  record check and appropriate safeguards for maintaining confidentiality and
		  security of the information.(D)Form of
		  requestA submission under subparagraph (C)(i) shall include such
		  identification information as is required by the Attorney General concerning
		  the person about whom the criminal history record check is requested, and a
		  statement signed by the person authorizing the Attorney General to provide the
		  information to the Association and for the Association to receive the
		  information.(E)Provision of
		  information by Attorney GeneralUpon receiving a submission under
		  subparagraph (C)(i) from the Association, the Attorney General shall search all
		  criminal history records of the Federal Bureau of Investigation, including
		  records of the Criminal Justice Information Services Division of the Federal
		  Bureau of Investigation, that the Attorney General determines appropriate for
		  criminal history records corresponding to the identification information
		  provided under subparagraph (D) and provide all criminal history record
		  information included in the request to the Association.(F)Limitation on
		  permissible uses of informationAny information provided to the
		  Association under subparagraph (E) may only—(i)be used for purposes of
		  determining compliance with membership criteria established by the
		  Association;(ii)be disclosed to State
		  insurance regulators, or Federal or State law enforcement agencies, in
		  conformance with applicable law; or(iii)be disclosed, upon
		  request, to the insurance producer to whom the criminal history record
		  information relates.(G)Penalty for improper
		  use or disclosureWhoever knowingly uses any information provided
		  under subparagraph (E) for a purpose not authorized in subparagraph (F), or
		  discloses any such information to anyone not authorized to receive it, shall be
		  fined under title 18, United States Code, imprisoned for not more than 2 years,
		  or both.(H)Reliance on
		  informationNeither the Association nor any of its Board members,
		  officers, or employees shall be liable in any action for using information
		  provided under subparagraph (E) as permitted under subparagraph (F) in good
		  faith and in reasonable reliance on its accuracy.(I)FeesThe
		  Attorney General may charge a reasonable fee for conducting the search and
		  providing the information under subparagraph (E), and any such fee shall be
		  collected and remitted by the Association to the Attorney General.(J)Rule of
		  constructionNothing in this paragraph shall be construed
		  as—(i)requiring a State
		  insurance regulator to perform criminal history record checks under this
		  section; or(ii)limiting any other
		  authority that allows access to criminal history records.(K)RegulationsThe
		  Attorney General shall prescribe regulations to carry out this paragraph, which
		  shall include—(i)appropriate protections
		  for ensuring the confidentiality of information provided under subparagraph
		  (E); and(ii)procedures providing a
		  reasonable opportunity for an insurance producer to contest the accuracy of
		  information regarding the insurance producer provided under subparagraph
		  (E).(L)Ineligibility for
		  membership(i)In
		  generalThe Association may, under reasonably consistently
		  applied standards, deny membership to an insurance producer on the basis of
		  criminal history record information provided under subparagraph (E), or where
		  the insurance producer has been subject to disciplinary action, as described in
		  paragraph (2).(ii)Rights of applicants
		  denied membershipThe Association shall notify any insurance
		  producer who is denied membership on the basis of criminal history record
		  information provided under subparagraph (E) of the right of the insurance
		  producer to—(I)obtain a copy of all
		  criminal history record information provided to the Association under
		  subparagraph (E) with respect to the insurance producer; and(II)challenge the denial of
		  membership based on the accuracy and completeness of the information.(M)DefinitionFor
		  purposes of this paragraph, the term criminal history record check
		  means a national background check of criminal history records of the Federal
		  Bureau of Investigation.(b)Authority To establish
		  membership criteriaThe Association may establish membership
		  criteria that bear a reasonable relationship to the purposes for which the
		  Association was established.(c)Establishment of
		  classes and categories of membership(1)Classes of
		  membershipThe Association may establish separate classes of
		  membership, with separate criteria, if the Association reasonably determines
		  that performance of different duties requires different levels of education,
		  training, experience, or other qualifications.(2)Business
		  entitiesThe Association shall establish a class of membership
		  and membership criteria for business entities. A business entity that applies
		  for membership shall be required to designate an individual Association member
		  responsible for the compliance of the business entity with Association
		  standards and the insurance laws, rules, and regulations of any State in which
		  the business entity seeks to do business on the basis of Association
		  membership.(3)Categories(A)Separate categories for
		  insurance producers permittedThe Association may establish
		  separate categories of membership for insurance producers and for other persons
		  or entities within each class, based on the types of licensing categories that
		  exist under State laws.(B)Separate treatment for
		  depository institutions prohibitedNo special categories of
		  membership, and no distinct membership criteria, shall be established for
		  members that are depository institutions or for employees, agents, or
		  affiliates of depository institutions.(d)Membership
		  criteria(1)In
		  generalThe Association may establish criteria for membership
		  which shall include standards for personal qualifications, education, training,
		  and experience. The Association shall not establish criteria that unfairly
		  limit the ability of a small insurance producer to become a member of the
		  Association, including imposing discriminatory membership fees.(2)QualificationsIn
		  establishing criteria under paragraph (1), the Association shall not adopt any
		  qualification less protective to the public than that contained in the National
		  Association of Insurance Commissioners (referred to in this subtitle as the
		  NAIC) Producer Licensing Model Act in effect as of the date of
		  enactment of the National Association of Registered Agents and Brokers Reform
		  Act of 2014, and shall consider the highest levels of insurance producer
		  qualifications established under the licensing laws of the States.(3)Assistance from
		  States(A)In
		  generalThe Association may request a State to provide assistance
		  in investigating and evaluating the eligibility of a prospective member for
		  membership in the Association.(B)Authorization of
		  information sharingA submission under subsection (a)(4)(C)(i)
		  made by an insurance producer licensed in a State shall include a statement
		  signed by the person about whom the assistance is requested authorizing—(i)the State to share
		  information with the Association; and(ii)the Association to
		  receive the information.(C)Rule of
		  constructionSubparagraph (A) shall not be construed as requiring
		  or authorizing any State to adopt new or additional requirements concerning the
		  licensing or evaluation of insurance producers.(4)Denial of
		  membershipThe Association may, based on reasonably consistently
		  applied standards, deny membership to any State-licensed insurance producer for
		  failure to meet the membership criteria established by the Association.(e)Effect of
		  membership(1)Authority of
		  association membersMembership in the Association shall—(A)authorize an insurance
		  producer to sell, solicit, or negotiate insurance in any State for which the
		  member pays the licensing fee set by the State for any line or lines of
		  insurance specified in the home State license of the insurance producer, and
		  exercise all such incidental powers as shall be necessary to carry out such
		  activities, including claims adjustments and settlement to the extent
		  permissible under the laws of the State, risk management, employee benefits
		  advice, retirement planning, and any other insurance-related consulting
		  activities;(B)be the equivalent of a
		  nonresident insurance producer license for purposes of authorizing the
		  insurance producer to engage in the activities described in subparagraph (A) in
		  any State where the member pays the licensing fee; and(C)be the equivalent of a
		  nonresident insurance producer license for the purpose of subjecting an
		  insurance producer to all laws, regulations, provisions or other action of any
		  State concerning revocation, suspension, or other enforcement action related to
		  the ability of a member to engage in any activity within the scope of authority
		  granted under this subsection and to all State laws, regulations, provisions,
		  and actions preserved under paragraph (5).(2)Violent Crime Control
		  and Law Enforcement Act of 1994Nothing in this subtitle shall be
		  construed to alter, modify, or supercede any requirement established by section
		  1033 of title 18, United States Code.(3)Agent for remitting
		  feesThe Association shall act as an agent for any member for
		  purposes of remitting licensing fees to any State pursuant to paragraph
		  (1).(4)Notification of
		  action(A)In
		  generalThe Association shall notify the States (including State
		  insurance regulators) and the NAIC when an insurance producer has satisfied the
		  membership criteria of this section. The States (including State insurance
		  regulators) shall have 10 business days after the date of the notification in
		  order to provide the Association with evidence that the insurance producer does
		  not satisfy the criteria for membership in the Association.(B)Ongoing disclosures
		  requiredOn an ongoing basis, the Association shall disclose to
		  the States (including State insurance regulators) and the NAIC a list of the
		  States in which each member is authorized to operate. The Association shall
		  immediately notify the States (including State insurance regulators) and the
		  NAIC when a member is newly authorized to operate in one or more States, or is
		  no longer authorized to operate in one or more States on the basis of
		  Association membership.(5)Preservation of
		  consumer protection and market conduct regulation(A)In
		  generalNo provision of this section shall be construed as
		  altering or affecting the applicability or continuing effectiveness of any law,
		  regulation, provision, or other action of any State, including those described
		  in subparagraph (B), to the extent that the State law, regulation, provision,
		  or other action is not inconsistent with the provisions of this subtitle
		  related to market entry for nonresident insurance producers, and then only to
		  the extent of the inconsistency.(B)Preserved
		  regulationsThe laws, regulations, provisions, or other actions
		  of any State referred to in subparagraph (A) include laws, regulations,
		  provisions, or other actions that—(i)regulate market conduct,
		  insurance producer conduct, or unfair trade practices;(ii)establish consumer
		  protections; or(iii)require insurance
		  producers to be appointed by a licensed or authorized insurer.(f)Biennial
		  renewalMembership in the Association shall be renewed on a
		  biennial basis.(g)Continuing
		  education(1)In
		  generalThe Association shall establish, as a condition of
		  membership, continuing education requirements which shall be comparable to the
		  continuing education requirements under the licensing laws of a majority of the
		  States.(2)State continuing
		  education requirementsA member may not be required to satisfy
		  continuing education requirements imposed under the laws, regulations,
		  provisions, or actions of any State other than the home State of the
		  member.(3)ReciprocityThe
		  Association shall not require a member to satisfy continuing education
		  requirements that are equivalent to any continuing education requirements of
		  the home State of the member that have been satisfied by the member during the
		  applicable licensing period.(4)Limitation on the
		  AssociationThe Association shall not directly or indirectly
		  offer any continuing education courses for insurance producers.(h)Probation, suspension
		  and revocation(1)Disciplinary
		  actionThe Association may place an insurance producer that is a
		  member of the Association on probation or suspend or revoke the membership of
		  the insurance producer in the Association, or assess monetary fines or
		  penalties, as the Association determines to be appropriate, if—(A)the insurance producer
		  fails to meet the applicable membership criteria or other standards established
		  by the Association;(B)the insurance producer
		  has been subject to disciplinary action pursuant to a final adjudicatory
		  proceeding under the jurisdiction of a State insurance regulator;(C)an insurance license held
		  by the insurance producer has been suspended or revoked by a State insurance
		  regulator; or(D)the insurance producer
		  has been convicted of a crime that would have resulted in the denial of
		  membership pursuant to subsection (a)(4)(L)(i) at the time of application, and
		  the Association has received a copy of the final disposition from a court of
		  competent jurisdiction.(2)Violations of
		  Association standardsThe Association shall have the power to
		  investigate alleged violations of Association standards.(3)ReportingThe
		  Association shall immediately notify the States (including State insurance
		  regulators) and the NAIC when the membership of an insurance producer has been
		  placed on probation or has been suspended, revoked, or otherwise terminated, or
		  when the Association has assessed monetary fines or penalties.(i)Consumer
		  complaints(1)In
		  generalThe Association shall—(A)refer any complaint
		  against a member of the Association from a consumer relating to alleged
		  misconduct or violations of State insurance laws to the State insurance
		  regulator where the consumer resides and, when appropriate, to any additional
		  State insurance regulator, as determined by standards adopted by the
		  Association; and(B)make any related records
		  and information available to each State insurance regulator to whom the
		  complaint is forwarded.(2)Telephone and other
		  accessThe Association shall maintain a toll-free number for
		  purposes of this subsection and, as practicable, other alternative means of
		  communication with consumers, such as an Internet webpage.(3)Final disposition of
		  investigationState insurance regulators shall provide the
		  Association with information regarding the final disposition of a complaint
		  referred pursuant to paragraph (1)(A), but nothing shall be construed to compel
		  a State to release confidential investigation reports or other information
		  protected by State law to the Association.(j)Information
		  sharingThe Association may—(1)share documents,
		  materials, or other information, including confidential and privileged
		  documents, with a State, Federal, or international governmental entity or with
		  the NAIC or other appropriate entity referenced in paragraphs (3) and (4),
		  provided that the recipient has the authority and agrees to maintain the
		  confidentiality or privileged status of the document, material, or other
		  information;(2)limit the sharing of
		  information as required under this subtitle with the NAIC or any other
		  non-governmental entity, in circumstances under which the Association
		  determines that the sharing of such information is unnecessary to further the
		  purposes of this subtitle;(3)establish a central
		  clearinghouse, or utilize the NAIC or another appropriate entity, as determined
		  by the Association, as a central clearinghouse, for use by the Association and
		  the States (including State insurance regulators), through which members of the
		  Association may disclose their intent to operate in 1 or more States and pay
		  the licensing fees to the appropriate States; and(4)establish a database, or
		  utilize the NAIC or another appropriate entity, as determined by the
		  Association, as a database, for use by the Association and the States
		  (including State insurance regulators) for the collection of regulatory
		  information concerning the activities of insurance producers.(k)Effective
		  DateThe provisions of this section shall take effect on the
		  later of—(1)the expiration of the
		  2-year period beginning on the date of enactment of the National Association of
		  Registered Agents and Brokers Reform Act of 2014; and(2)the date of incorporation
		  of the Association.324.Board of
		  directors(a)EstablishmentThere
		  is established a board of directors of the Association, which shall have
		  authority to govern and supervise all activities of the Association.(b)PowersThe
		  Board shall have such of the powers and authority of the Association as may be
		  specified in the bylaws of the Association.(c)Composition(1)In
		  generalThe Board shall consist of 13 members who shall be
		  appointed by the President, by and with the advice and consent of the Senate,
		  in accordance with the procedures established under Senate Resolution 116 of
		  the 112th Congress, of whom—(A)8 shall be State
		  insurance commissioners appointed in the manner provided in paragraph (2), 1 of
		  whom shall be designated by the President to serve as the chairperson of the
		  Board until the Board elects one such State insurance commissioner Board member
		  to serve as the chairperson of the Board;(B)3 shall have demonstrated
		  expertise and experience with property and casualty insurance producer
		  licensing; and(C)2 shall have demonstrated
		  expertise and experience with life or health insurance producer
		  licensing.(2)State insurance
		  regulator representatives(A)RecommendationsBefore
		  making any appointments pursuant to paragraph (1)(A), the President shall
		  request a list of recommended candidates from the States through the NAIC,
		  which shall not be binding on the President. If the NAIC fails to submit a list
		  of recommendations not later than 15 business days after the date of the
		  request, the President may make the requisite appointments without considering
		  the views of the NAIC.(B)Political
		  affiliationNot more than 4 Board members appointed under
		  paragraph (1)(A) shall belong to the same political party.(C)Former State insurance
		  commissioners(i)In
		  generalIf, after offering each currently serving State insurance
		  commissioner an appointment to the Board, fewer than 8 State insurance
		  commissioners have accepted appointment to the Board, the President may appoint
		  the remaining State insurance commissioner Board members, as required under
		  paragraph (1)(A), of the appropriate political party as required under
		  subparagraph (B), from among individuals who are former State insurance
		  commissioners.(ii)LimitationA
		  former State insurance commissioner appointed as described in clause (i) may
		  not be employed by or have any present direct or indirect financial interest in
		  any insurer, insurance producer, or other entity in the insurance industry,
		  other than direct or indirect ownership of, or beneficial interest in, an
		  insurance policy or annuity contract written or sold by an insurer.(D)Service through
		  termIf a Board member appointed under paragraph (1)(A) ceases to
		  be a State insurance commissioner during the term of the Board member, the
		  Board member shall cease to be a Board member.(3)Private sector
		  representativesIn making any appointment pursuant to
		  subparagraphs (B) and (C) of paragraph (1), the President may seek
		  recommendations for candidates from groups representing the category of
		  individuals described, which shall not be binding on the President.(4)State insurance
		  commissioner definedFor purposes of this subsection, the term
		  State insurance commissioner means a person who serves in the
		  position in State government, or on the board, commission, or other body that
		  is the primary insurance regulatory authority for the State.(d)Terms(1)In
		  generalExcept as provided under paragraph (2), the term of
		  service for each Board member shall be 2 years.(2)Exceptions(A)1-year
		  termsThe term of service shall be 1 year, as designated by the
		  President at the time of the nomination of the subject Board members
		  for—(i)4 of the State insurance
		  commissioner Board members initially appointed under paragraph (1)(A), of whom
		  not more than 2 shall belong to the same political party;(ii)1 of the Board members
		  initially appointed under paragraph (1)(B); and(iii)1 of the Board members
		  initially appointed under paragraph (1)(C).(B)Expiration of
		  TermA Board member may continue to serve after the expiration of
		  the term to which the Board member was appointed for the earlier of 2 years or
		  until a successor is appointed.(C)Mid-term
		  appointmentsA Board member appointed to fill a vacancy occurring
		  before the expiration of the term for which the predecessor of the Board member
		  was appointed shall be appointed only for the remainder of that term.(3)Successive
		  termsBoard members may be reappointed to successive
		  terms.(e)Initial
		  appointmentsThe appointment of initial Board members shall be
		  made no later than 90 days after the date of enactment of the
		  National Association of Registered Agents and Brokers Reform Act of 2014.(f)Meetings(1)In
		  generalThe Board shall meet—(A)at the call of the
		  chairperson;(B)as requested in writing
		  to the chairperson by not fewer than 5 Board members; or(C)as otherwise provided by
		  the bylaws of the Association.(2)Quorum
		  requiredA majority of all Board members shall constitute a
		  quorum.(3)VotingDecisions
		  of the Board shall require the approval of a majority of all Board members
		  present at a meeting, a quorum being present.(4)Initial
		  meetingThe Board shall hold its first meeting not later than 45
		  days after the date on which all initial Board members have been
		  appointed.(g)Restriction on
		  confidential informationBoard members appointed pursuant to
		  subparagraphs (B) and (C) of subsection (c)(1) shall not have access to
		  confidential information received by the Association in connection with
		  complaints, investigations, or disciplinary proceedings involving insurance
		  producers.(h)Ethics and conflicts of
		  interestThe Board shall issue and enforce an ethical conduct
		  code to address permissible and prohibited activities of Board members and
		  Association officers, employees, agents, or consultants. The code shall, at a
		  minimum, include provisions that prohibit any Board member or Association
		  officer, employee, agent or consultant from—(1)engaging in unethical
		  conduct in the course of performing Association duties;(2)participating in the
		  making or influencing the making of any Association decision, the outcome of
		  which the Board member, officer, employee, agent, or consultant knows or had
		  reason to know would have a reasonably foreseeable material financial effect,
		  distinguishable from its effect on the public generally, on the person or a
		  member of the immediate family of the person;(3)accepting any gift from
		  any person or entity other than the Association that is given because of the
		  position held by the person in the Association;(4)making political
		  contributions to any person or entity on behalf of the Association; and(5)lobbying or paying a
		  person to lobby on behalf of the Association.(i)Compensation(1)In
		  generalExcept as provided in paragraph (2), no Board member may
		  receive any compensation from the Association or any other person or entity on
		  account of Board membership.(2)Travel expenses and per
		  diemBoard members may be reimbursed only by the Association for
		  travel expenses, including per diem in lieu of subsistence, at rates consistent
		  with rates authorized for employees of Federal agencies under subchapter I of
		  chapter 57 of title 5, United States Code, while away from home or regular
		  places of business in performance of services for the Association.325.Bylaws, standards, and
		  disciplinary actions(a)Adoption and amendment
		  of bylaws and standards(1)ProceduresThe
		  Association shall adopt procedures for the adoption of bylaws and standards
		  that are similar to procedures under subchapter II of chapter 5 of title 5,
		  United States Code (commonly known as the Administrative Procedure
		  Act).(2)Copy required to be
		  filedThe Board shall submit to the President, through the
		  Department of the Treasury, and the States (including State insurance
		  regulators), and shall publish on the website of the Association, all proposed
		  bylaws and standards of the Association, or any proposed amendment to the
		  bylaws or standards of the Association, accompanied by a concise general
		  statement of the basis and purpose of such proposal.(3)Effective
		  dateAny proposed bylaw or standard of the Association, and any
		  proposed amendment to the bylaws or standards of the Association, shall take
		  effect, after notice under paragraph (2) and opportunity for public comment, on
		  such date as the Association may designate, unless suspended under section
		  329(c).(4)Rule of
		  constructionNothing in this section shall be construed to
		  subject the Board or the Association to the requirements of subchapter II of
		  chapter 5 of title 5, United States Code (commonly known as the
		  Administrative Procedure Act).(b)Disciplinary action by
		  the Association(1)Specification of
		  chargesIn any proceeding to determine whether membership shall
		  be denied, suspended, revoked, or not renewed, or to determine whether a member
		  of the Association should be placed on probation (referred to in this section
		  as a disciplinary action) or whether to assess fines or monetary
		  penalties, the Association shall bring specific charges, notify the member of
		  the charges, give the member an opportunity to defend against the charges, and
		  keep a record.(2)Supporting
		  statementA determination to take disciplinary action shall be
		  supported by a statement setting forth—(A)any act or practice in
		  which the member has been found to have been engaged;(B)the specific provision of
		  this subtitle or standard of the Association that any such act or practice is
		  deemed to violate; and(C)the sanction imposed and
		  the reason for the sanction.(3)Ineligibility of
		  private sector representativesBoard members appointed pursuant
		  to section 324(c)(3) may not—(A)participate in any
		  disciplinary action or be counted toward establishing a quorum during a
		  disciplinary action; and(B)have access to
		  confidential information concerning any disciplinary action.326.PowersIn addition to all the powers conferred upon
		  a nonprofit corporation by the District of Columbia Nonprofit Corporation Act,
		  the Association shall have the power to—(1)establish and collect
		  such membership fees as the Association finds necessary to impose to cover the
		  costs of its operations;(2)adopt, amend, and repeal
		  bylaws, procedures, or standards governing the conduct of Association business
		  and performance of its duties;(3)establish procedures for
		  providing notice and opportunity for comment pursuant to section 325(a);(4)enter into and perform
		  such agreements as necessary to carry out the duties of the Association;(5)hire employees,
		  professionals, or specialists, and elect or appoint officers, and to fix their
		  compensation, define their duties and give them appropriate authority to carry
		  out the purposes of this subtitle, and determine their qualification;(6)establish personnel
		  policies of the Association and programs relating to, among other things,
		  conflicts of interest, rates of compensation, where applicable, and
		  qualifications of personnel;(7)borrow money; and(8)secure funding for such
		  amounts as the Association determines to be necessary and appropriate to
		  organize and begin operations of the Association, which shall be treated as
		  loans to be repaid by the Association with interest at market rate.327.Report by the
		  Association(a)In
		  generalAs soon as practicable after the close of each fiscal
		  year, the Association shall submit to the President, through the Department of
		  the Treasury, and the States (including State insurance regulators), and shall
		  publish on the website of the Association, a written report regarding the
		  conduct of its business, and the exercise of the other rights and powers
		  granted by this subtitle, during such fiscal year.(b)Financial
		  statementsEach report submitted under subsection (a) with
		  respect to any fiscal year shall include audited financial statements setting
		  forth the financial position of the Association at the end of such fiscal year
		  and the results of its operations (including the source and application of its
		  funds) for such fiscal year.328.Liability of the
		  Association and the Board members, officers, and employees of the
		  Association(a)In
		  generalThe Association shall not be deemed to be an insurer or
		  insurance producer within the meaning of any State law, rule, regulation, or
		  order regulating or taxing insurers, insurance producers, or other entities
		  engaged in the business of insurance, including provisions imposing premium
		  taxes, regulating insurer solvency or financial condition, establishing
		  guaranty funds and levying assessments, or requiring claims settlement
		  practices.(b)Liability of Board
		  members, officers, and employeesNo Board member, officer, or
		  employee of the Association shall be personally liable to any person for any
		  action taken or omitted in good faith in any matter within the scope of their
		  responsibilities in connection with the Association.329.Presidential
		  oversight(a)Removal of
		  BoardIf the President determines that the Association is acting
		  in a manner contrary to the interests of the public or the purposes of this
		  subtitle or has failed to perform its duties under this subtitle, the President
		  may remove the entire existing Board for the remainder of the term to which the
		  Board members were appointed and appoint, in accordance with section 324 and
		  with the advice and consent of the Senate, in accordance with the procedures
		  established under Senate Resolution 116 of the 112th
		  Congress, new Board members to fill the vacancies on the Board for the
		  remainder of the terms.(b)Removal of Board
		  memberThe President may remove a Board member only for neglect
		  of duty or malfeasance in office.(c)Suspension of bylaws
		  and standards and prohibition of actionsFollowing notice to the
		  Board, the President, or a person designated by the President for such purpose,
		  may suspend the effectiveness of any bylaw or standard, or prohibit any action,
		  of the Association that the President or the designee determines is contrary to
		  the purposes of this subtitle.330.Relationship to State
		  law(a)Preemption of State
		  lawsState laws, regulations, provisions, or other actions
		  purporting to regulate insurance producers shall be preempted to the extent
		  provided in subsection (b).(b)Prohibited
		  actions(1)In
		  generalNo State shall—(A)impede the activities of,
		  take any action against, or apply any provision of law or regulation
		  arbitrarily or discriminatorily to, any insurance producer because that
		  insurance producer or any affiliate plans to become, has applied to become, or
		  is a member of the Association;(B)impose any requirement
		  upon a member of the Association that it pay fees different from those required
		  to be paid to that State were it not a member of the Association; or(C)impose any continuing
		  education requirements on any nonresident insurance producer that is a member
		  of the Association.(2)States other than a
		  home StateNo State, other than the home State of a member of the
		  Association, shall—(A)impose any licensing,
		  personal or corporate qualifications, education, training, experience,
		  residency, continuing education, or bonding requirement upon a member of the
		  Association that is different from the criteria for membership in the
		  Association or renewal of such membership;(B)impose any requirement
		  upon a member of the Association that it be licensed, registered, or otherwise
		  qualified to do business or remain in good standing in the State, including any
		  requirement that the insurance producer register as a foreign company with the
		  secretary of state or equivalent State official;(C)require that a member of
		  the Association submit to a criminal history record check as a condition of
		  doing business in the State; or(D)impose any licensing,
		  registration, or appointment requirements upon a member of the Association, or
		  require a member of the Association to be authorized to operate as an insurance
		  producer, in order to sell, solicit, or negotiate insurance for commercial
		  property and casualty risks to an insured with risks located in more than one
		  State, if the member is licensed or otherwise authorized to operate in the
		  State where the insured maintains its principal place of business and the
		  contract of insurance insures risks located in that State.(3)Preservation of State
		  disciplinary authorityNothing in this section may be construed
		  to prohibit a State from investigating and taking appropriate disciplinary
		  action, including suspension or revocation of authority of an insurance
		  producer to do business in a State, in accordance with State law and that is
		  not inconsistent with the provisions of this section, against a member of the
		  Association as a result of a complaint or for any alleged activity, regardless
		  of whether the activity occurred before or after the insurance producer
		  commenced doing business in the State pursuant to Association
		  membership.331.Coordination with
		  Financial Industry Regulatory AuthorityThe Association shall coordinate with the
		  Financial Industry Regulatory Authority in order to ease any administrative
		  burdens that fall on members of the Association that are subject to regulation
		  by the Financial Industry Regulatory Authority, consistent with the
		  requirements of this subtitle and the Federal securities laws.332.Right of
		  action(a)Right of
		  actionAny person aggrieved by a decision or action of the
		  Association may, after reasonably exhausting available avenues for resolution
		  within the Association, commence a civil action in an appropriate United States
		  district court, and obtain all appropriate relief.(b)Association
		  interpretationsIn any action under subsection (a), the court
		  shall give appropriate weight to the interpretation of the Association of its
		  bylaws and standards and this subtitle.333.Federal Funding
		  ProhibitedThe Association may
		  not receive, accept, or borrow any amounts from the Federal Government to pay
		  for, or reimburse the Association for, the costs of establishing or operating
		  the Association.334.DefinitionsFor purposes of this subtitle, the following
		  definitions shall apply:(1)Business
		  entityThe term business entity means a corporation,
		  association, partnership, limited liability company, limited liability
		  partnership, or other legal entity.(2)Depository
		  institutionThe term depository institution has the
		  meaning as in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
		  1813).(3)Home
		  StateThe term home State means the State in which
		  the insurance producer maintains its principal place of residence or business
		  and is licensed to act as an insurance producer.(4)InsuranceThe
		  term insurance means any product, other than title insurance or
		  bail bonds, defined or regulated as insurance by the appropriate State
		  insurance regulatory authority.(5)Insurance
		  producerThe term insurance producer means any
		  insurance agent or broker, excess or surplus lines broker or agent, insurance
		  consultant, limited insurance representative, and any other individual or
		  entity that sells, solicits, or negotiates policies of insurance or offers
		  advice, counsel, opinions or services related to insurance.(6)InsurerThe
		  term insurer has the meaning as in section 313(e)(2)(B) of title
		  31, United States Code.(7)Principal place of
		  businessThe term principal place of business means
		  the State in which an insurance producer maintains the headquarters of the
		  insurance producer and, in the case of a business entity, where high-level
		  officers of the entity direct, control, and coordinate the business activities
		  of the business entity.(8)Principal place of
		  residenceThe term principal place of residence
		  means the State in which an insurance producer resides for the greatest number
		  of days during a calendar year.(9)StateThe
		  term State includes any State, the District of Columbia, any
		  territory of the United States, and Puerto Rico, Guam, American Samoa, the
		  Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern
		  Mariana Islands.(10)State law(A)In
		  generalThe term State law includes all laws,
		  decisions, rules, regulations, or other State action having the effect of law,
		  of any State.(B)Laws applicable in the
		  District of ColumbiaA law of the United States applicable only
		  to or within the District of Columbia shall be treated as a State law rather
		  than a law of the United
		  States..(b)Technical
		amendmentThe table of contents for the Gramm-Leach-Bliley Act is
		amended by striking the items relating to subtitle C of title III and inserting
		the following new items:Subtitle C—National Association of Registered Agents and
		  BrokersSec. 321. National Association of Registered Agents and
		  Brokers.Sec. 322. Purpose.Sec. 323. Membership.Sec. 324. Board of directors.Sec. 325. Bylaws, standards, and disciplinary
		  actions.Sec. 326. Powers.Sec. 327. Report by the Association.Sec. 328. Liability of the Association and the Board members,
		  officers, and employees of the Association.Sec. 329. Presidential oversight.Sec. 330. Relationship to State law.Sec. 331. Coordination with Financial Industry Regulatory
		  Authority.Sec. 332. Right of action.Sec. 333. Federal funding
		  prohibited.Sec. 334.
		  Definitions..Passed the Senate January 30, 2014.Secretary